Per Curiam.
William Trigg Clark, Sr. (plaintiff), was awarded this writ of error from a summary judgment against him in his action for damages against Conley Winston Parks (defendant). We must determine whether the trial court was correct in holding plaintiff’s testimony established contributory negligence which proximately caused the automobile crash.
The crash in which plaintiff was injured occurred in a heavily populated area approximately one-half mile west of Abingdon on U. S. Route 11, a divided four-lane highway. The speed limit on this heavily traveled highway was 45 miles per hour.
Plaintiff, who was proceeding westwardly, testified that he observed a car operated by Mrs. L. P. Johnson, an acquaintance, waiting to enter Route 11 from her driveway on the north side of the highway. As he approached the Johnson car, plaintiff noticed a ladies’ handbag sitting on top of the car. He waved to Mrs. Johnson to call her atten*745tion to the handbag and then stopped his car in the right (outside) westbound traffic lane approximately 50 to 75 feet west of the private driveway. As he was stopping plaintiff looked in his rear view mirror and saw the top of defendant’s westbound truck as that truck came over a rise about 1000 feet east of the site of the wreck.
Plaintiff then backed his car eastwardly in the right (outside) westbound lane. The rear of his car was struck by the front of the defendant’s truck at a point just west of the Johnson driveway.
Plaintiff’s testimony establishes that he was guilty of negligence when he violated Code § 46.1-216.1 He backed his vehicle toward oncoming traffic without exercising reasonable care to see that such movement could be made in safety. That this negligence on his part was a proximate cause of the crash is apparent.

Affirmed.


 Code § 46.1-216 provides: “Every driver who intends to start, back, stop, turn or partly turn from a direct line shall first see that such movement can be made in safety and whenever the operation of any other vehicle may be affected by such movement shall give such signals as are required in §§ 46.1-217, 46.1-218 or 46.1-220, plainly visible to the driver of such other vehicle, of his intention to make such movement.”